Title: To George Washington from Samuel Huntington, 14 October 1780
From: Huntington, Samuel
To: Washington, George


                  
                     Sir
                     Philadelphia Octor 14th 1780
                  
                  By the enclosd Copy of our act of Congress of the 13th instant,
                     your Excellency will be informed of the promotion of Col. Morgan to the rank of
                     Brigadier.
                  From the representation respecting the Situation &
                     Circumstances of affairs to the Southward this measure was thought in a degree
                     indispensible I hope it may be attended with happy Consequences.
                  The enclosd Copies of dispatches from Govr Jefferson &
                     Gen. Gates from No. 1—to No. 9 will give your Excellency the latest
                     intelligence we have receivd from the Southern department.
                  I have been honourd with your obliging letter of the 7th instant
                     with the important dispatches to which it refers, the proceedings relative to
                     Majr Andrée are Ordered to be published under the care of Judicious persons to
                     inspect the press. I have the honour to be with the highest Esteem &
                     Respect your Excellencys humle Servt
                  
                     Sam. Huntington President
                     
                  
                Enclosure
                                                            No. 1
                            Sir,
                            Hillsborough 5th Octor 1780
                        

                     My letter which goes by this conveyance to Govr Jefferson, and
                        the papers inclosed therein, will inform your Excellency of the present
                        State of affairs here—To the last degree anxious for the recovery of the
                        Southern States; I impatiently hope for the Arrival of a naval and Land,
                        Armament of our Allies upon the coast of South-Carolina—as they might
                        instantly strike a stroke at Charles Town, that would decide the war in this
                        department. Lord Cornwallis is 200 miles from his principal post—which he
                        must risque every thing to save when attacked—what an important moment
                        therefore, is this; for the Allied Arms of France and America to make the
                        best use of—I am confident the Eyes of Congress, and the Commander in Chief
                        will be attentively directed to Sir Harry Clinton; for should he, as he did
                        last year, direct his Winter Operations this way, and be in all respects
                        superior in land, & naval force, to the United States; what fatal
                        consequences may not be apprehended, from his attempts—By my instructions to
                        Brigadier Genl Smallwood—Congress will perceive, that until I am properly
                        reinforced, I have determined only to harrass, and delay the Enemy; for this
                        purpose a Light Corps, is selecting for Col. Morgan; consisting of
                        Continental Cavalry; Hunters mounted with Rifles, and light foot, as well
                        Continentals, as militia chosen for the purpose—with these I hope to retard,
                        and confine Lord Cornwallis’s Army, until I am in strength to play a
                        different Game. This urges me again to repeat my request, that Congress will
                        appoint Colonel Morgan a Brigadier General, not only as his services entitle
                        him to it; but as it will give him a weight, and consequence with the
                        militia, that is just now absolutely necessary.
                     By intelligence this morning received from certain Tory
                        Officers taken from the Enemy near Charlotte, we are informed that Lord
                        Cornwallis has received a reinforcement of one thousand regulars at that
                        post, which they say came from New York. I am Sir your Excellancy’s most
                        Obedient Humble Servant
                     
                        Horatio Gates
                     
                  
                  
                Enclosure
                                                            No. 2
                            Sir
                            Hillsborough 3d Octr 1780.
                        

                     You will immediately proceed to the Ford upon the Yadkin where
                        you are to take command of all the troops, as well Continentals, as Militia,
                        at present stationed in the Counties of Burke Mechlenburg, Rowan and
                        Guildford; an Escort commanded by Col. Morgan will attend you and the
                        Continental Cavalry will follow you with the utmost expectations—Upon your
                        arrival at the Ford upon the Yadkin you will take the strongest position for
                        the Encampment of the main body of your troops; and be particularly careful
                        to secure your flanks, front & rear, by redoubts, abbattis, or some
                        natural obstructions from the assault the Enemy’s Cavalry—I must desire you
                        to acquaint me frequently as events render it necessary with your situation,
                        wants & all extraordinary occurrences—I shall be constantly employed
                        in equipping & preparing the troops here, and expected here for the
                        field; and shall the moment you see it absolutely necessary march with all
                        that can be put in motion to join you—as I wish the Enemy’s lines to be
                        circumscribed and their range into the Country stopped; I request you will
                        employ Col. Morgan with all the rifle men, Cavalry and light troops, to
                        effect that desirable purpose—The great reinforcements that are coming
                        forward and the powerful assistance, both by land and sea; that we daily
                        expect from our Allies, are objects that will weigh with you as well as they
                        do with me; and influence your conduct so as that the defensive war may at
                        present be principally attended to—but in this, circumstances must and will
                        govern and therefore I give you such discretionary powers as your Judgement,
                        Experience and thorough knowledge of our Affairs renders necessary—when you
                        detach Col. Morgan upon the particular services here mentioned you will be
                        careful that there is no Officer of the party, who can by any military
                        pretence dispute the command with him—You know that Gallant Officer’s
                        services and Experience and how superior his talents must be, to those of
                        this rank among the Troops under your command—as the army in this State are
                        only fed from hand to mouth and have never had a magazine of provisions to
                        depend upon, it is very difficult for me to instruct you on that head—I am
                        well aware how precarious the Defence of any post must be, unless the supply
                        of provisions is fixed and certain—at any rate you must not for the want of
                        a Magazine risque the loss of the main body of the
                           troops under your command; therefore as I have already said
                        circumstances and your own military knowledge & Experience must upon
                        this as well as other critical occasions be your guide. William Pendergast
                        C. Genl purchases is ordered to send two of his assistants to the Yadkin to
                        be under your orders—On the 15th of August last Col. Polk of Charlotte
                        received my bills for £200.000 lawful money to purchase flour &c.
                        for the army; he should be considered as a person to assist in furnishing
                        your Troops—The district of Country on both sides of the Yadkin and the
                        Moravin settlement will I conceive be able to furnish a considerable
                        quantity of provisions, but you will endeavour all in your power to get your
                        first supplies from the country between your lines & the Enemy. As
                        my letters from Congress declare that the southern Army will speedily be
                        augmented, to 15.000 men consisting of his most christian majesty’s Troops,
                        Continentals and militia you are to hold all those now placed under your
                        command in readiness to march to join me in the rout to Charles Town as you
                        shall be directed by my future Instructions. Before I close these I must beg your particular attention to
                        the Enemy’s Right wing and be careful they do not without your knowing it
                        make a rapid march to Cross creek; should that movement take place you will
                        give me Instant notice and prepare to march—sincerely wishing you honor
                        & success, I am, Sir, your affectionate Humble servant 
                     
                        Horatio Gates
                     
                  
                  
                Enclosure
                                                            No. 3
                            Sir,
                            Hillsborough 5th Octor 1780
                        

                     
                     Since writing my last letter to your Excellency I have
                        received the inclosed from Genl Sumner, whose Camp is at
                        Macgoerns Creek one mile from the ford of the Yadkin. I
                        send my letter to the president of Congress under a flying seal that you may
                        peruse it—I beg that with all the Letters and papers, I now send your
                        Excellency may be as soon as possible dispatched to Congress. I am Sir Your
                        Obedient humble Servt
                     
                        Horatio Gates
                     
                     
                        P.S. The inclosed Letter from Lt Colo. Washington, will
                           acquaint you with all the Continental & Cavalry of your State we
                           have to depend upon.
                     
                  
                  
                Enclosure
                                                            No. 4
                            Sir,
                            Camp at
                        McCassings Creek 24th Septr
                        1780
                        

                     I received your Letter of the 19th yesterday I immediately
                        march’d from Salisbury upon receipt of his Excellency’s letter, finding it
                        necessary from the requisition of the inhabitants, my utmost efforts being
                        employed in getting fixed the Guns &c. of which there was a third
                        out of order, the draft horses and Light horses a large number of which very
                        much wanting shoes to get them on—I arrived in this camp the 21st in the
                        evening General Davidson informed me his Minute Men, of which his force was
                        chiefly, were upon leaving the camp Colo. Lock who had
                        been sent to collect the draft and Minute Men from
                        Rowan County; the drafts were to have joined this camp, the Minute Men under
                        his command were to take post at Sherell’s ford on Catawba river; he had
                        contrary to his instructions ordered both drafts and Minute Men to Sherell’s
                        ford. Colo. Armstrong of Surry County who, I am informed had orders to join
                        this camp with the force raised from that County has taken a different rout
                        to join the forces collecting to oppose Ferguson, who from the best
                        Intelligence we have received, is in the neighbourhood of Burk County Court
                        house with a large number of the disaffected and some british troops—Genl
                        Sumpter is with his force on the ford leading to the Catawba nation about 7
                        or 10 miles from one White’s Mill; the British force is at or near this
                        mill, I understand; Commanded by Trumbull, others say, by Lord Rawden with
                        150 or 200 british and two battalions of the disaffected closed the whole
                        700—Genl Sumpter judges he could drive them from thence, with as many more
                        men as he has with him which I believe is about 300; Lord Cornwallis is yet
                        at the Waxhaw’s Creek with 6 or 700 british troops and 3 or 400 Tories most
                        on horse with 70 or 80 dragoons they lye close and as far as I can gain
                        intelligence expects reinforcements of british troops—two three pounders and
                        80 or 90 Waggons; that the provisions they collect are generally used in
                        Camp, as we have had no accounts of any being sent to Cambden from the
                        Waxhaws—We have a party of horse stationed on this road who reconnoiters as
                        far as the twelve miles Creek, also a piquet some better than a mile from
                        Camp, a detached party from them in front on the road Westward about 7 miles
                        across we have a party of horse; this road forks within five miles of the
                        British Camp, passes thro’ the Catawba nation to Charlotte, which road, Sir,
                        I do judge the Enemy would march on, should they move in force towards
                        Charlotte: I inclined to move this camp on that road and had consulted Genl
                        Davidson, and collected the field officers, when Genl Davidson received a
                        letter from Mr Penn one of the board of war, informing
                        him of General Smallwood’s appointment, and set out for Camp; We judged he
                        would be in camp to day, therefore deferred receiving the General sense of
                        the Chief Officers on the moving of the Camp; Other guards and piquets we
                        have fixed for the security of the Camp—a Captain and about 50 is stationed
                        at Sawers to the South eastward, I understand, about 15
                        miles; I believe it consists of men of that neighbourhood—Colo.
                           Davie of the Horse returned from reconnoitring with 40
                        Horse and 60 riflemen the 22d he fell in with a party of Tories supposed
                        about 130 surprized them, kill’d 14 and took two prisoners and 46 horses,
                        saddles, &c, the others dispursed with the greatest precipitation,
                        his party received no damage except one wounded—I am just sending off a
                        party of 140 infantry and 20 horse under the command of Colo. Sewell, as far
                        as the 12 mile Creek, to view the road that forks near that Creek and makes
                        thro’ the waste Lands of the Indians and gither such intelligence as may be
                        in his power; ’tis the road I before mentioned to you, of apprehension the
                        Enemy would chuse to penetrate on should they move in force, I send you here
                        inclosed a general return of the division, and will not fail writing to you
                        on every material occurrences. I am Sir with the highest esteem your most
                        Obedt Servt
                     
                        Jethro Sumner
                     
                     
                        P.S. Tho’ I have ordered returns to be made since
                           yesterday, they only came to hand just now, and in Such bad order that
                           its impossible for the Brigade Major to make his General return by them
                           and consequently am obliged to defer sending it to you by this
                        Express.
                     
                     
                        J.S.
                     
                  
                  
                Enclosure
                                                            No. 5
                            Sir,
                            Captain Phifers 26th Septr 1780.
                        

                     This day at 11 O’Clock the enemy marched into Charlotte in
                        force according to the best information Colo. Davie skirmished with them at
                        that Place, and for several hours since retreating as pr Express. About two
                        he was reinforced by about 300 Cavalry & infantry but no
                        intelligence since they joined him, he is directed to continue skirmishing
                        with them to cover our retreat—The inhabitants are flying before us in
                        consternation, and except we are soon reinforced, the West side of the
                        Yadkin must inevitably fall a prey to the enemy—Rowan is able to give us
                        very little assistance, on account of Colo. Fergusons movements to the
                        westward. Sir I have the honor to be your most Obedient and humble Servant
                     
                        Wm Davidson B. Genl
                     
                  
                        P.S. Genl Sumner desires me to give you this information.
                     
                  
                  
                Enclosure
                                                            No. 6
                            Sir,
                            Camp at the Yadkin ford Septr 29th 1780
                        

                     Since Genl Davidson wrote to you at my request from Phyfers
                        the enemy continue in Charlotte about 2,000 strong, some enlarge their
                        number to 3,000; on my retreat I endeavoured to bring off all the public
                        stores there I could get any knowledge of & effected it. I have
                        detached Colo. Davie of the light horse & Colo. Taylor with 200
                        horse to Phyfer’s mill & in the vicinity to remain, & from
                        thence to reconnoitre & if possible to prevent the enemy’s
                        plundering the inhabitants, & to gain what intelligence they could
                        of their strength & designs & to communicate them
                        immediately to me; I had an intention of detaching 250 infantry from the
                        division, as a support to the horse, but those gentlemen advised to defer
                        this party until they had felt their intention for fighting by parties; this
                        party of horse I am persuaded will be joined by a larger number from the
                        country as they are very desirous to drive the enemy from thence—My
                        information from Charlotte assures me that the enemy had 22 killed by our
                        party, the day they took possession of Charlotte, & a larger number
                        wounded: Several other small parties have been fired on, & a few
                        killed on both sides—I every hour expect to hear from Colo. Davie &
                        Taylor—There is near 200 of the soldier which compose this brigade who claim
                        discharges, of Colo. Jarvis’s and Colo. Exum’s regiments; I wish Sir, to
                        have some orders on this matter, being not acquainted with the resolves of
                        the Assembly respecting the militia—I shall continue to give you every
                        matter of intelligence which I may get of the enemy’s movements &c.
                        that may be in my power. I am Sir your obedt Servt
                     
                        Jethro Sumner
                     
                     
                        P.S. This moment by express from Colo. Bravard who was
                           sent with a party of horse to gain intelligences from the westward, I am
                           informed that Colo. Ferguson, is at Burke Court house, which seems to
                           indicate an intention of forming a junction with Lord Cornwallis. Here
                           inclosed is an examination of 4 British prisoners taken at Charlotte.
                     
                     
                        J.S.
                     
                  
                  
                Enclosure
                                                            No. 7
                            Sir,
                            Hillsborough 3d Octr 1780.
                        

                     I have the honor to inclose to your excellency, three letters
                        lately received from Genls Sumner & Davidson commanding the North
                        Carolina militia to the westward. Contrary to my express orders Colo. Polk,
                        commissary at Charlotte collected fifteen hundred or two thousand bushels of
                        grain, into Gris mill there; a bait, I knew the enemy would catch at; and
                        repeatedly cautioned him against it, directing him, never to have more than
                        two days allowance for the troops there, and in the vicinity, and to have no
                        fixed magazine, but collect his grain at different farms, west, East
                        & North at twenty miles distance from Charlotte the common center;
                        but the blot is now hit & we must act for the best in the present
                        circumstances—Genl Smallwood, and Colo. Morgan will march this day with two hundred continental light infantry to the ford upon the Yadkin, to form a strong camp there; and by skirmishing with the light troops to be put under Colo. Morgan, circumscribe the enemies lines and protect the surrounding country, should the enemy advance in force from Charlotte and endeavour to pass the ford upon the Yadkin, I shall then march with all the troops I can collect to sustain Genl Smallwood. I expect allof the continental cavalry and Major Nelsons corps, fit for service, will be here in two or three days they will march directly from hence to the Yadkin—I cannot think Lord Cornwallis will march further from Charles Town, unless he is confident that town & his Communication therewith, will be secured by reinforcements from Sir Henry Clinton—This is a Bon Moment, for a squadron of our Allies, to make their appearance at Charles Town—In that case I think it would be easy to carry the place before the Earl could arrive to save it—but without a naval Armament nothing can be done there—as things stand at present, I must request your Excellency to press forward to Hillsborough the supplies of men, provisions, carriages & stores so necessary & so much in request here. I am Sir your Excellency’s most obedient humble Servant.
                     
                        
                     
                  
                  
                EnclosureNo. 8Sir,Camp McGoon’s Creek Octor 1st 1780By Capt Lock I received a letter informing me of Colo. Dickerson, who was on the Enemy’s lines yesterday and discovered 800, of them upon their march, three miles in Advance from Charlotte, with two field pieces of Cannon, on the road leading to Betys ford on Catawba river, about 9 O’Clock in the morning—This detachment is probably intended to support Major Ferguson, who we are informed is in the neighbourhood of Burk Court house, and to Act against Colo. Lock, Cleveland, McDowell and Armstrong—We have some accounts of the Enemys being reinforced with two regiments from New York others say 1000 men, this intelligence is taken from prisoners, also that they brought with them to Charlotte about Eighty Waggons, and 70, or 80 Hogsheads of rum, that it was given out, they were to march in ten days for Newbern, that they were building brush Hutts, their Lines were circumscribed close in the town, and the roll called very often in the day, that their Liquors were stored. I am Sir yours &CJethro Sumner EnclosureNo. 9SirColo. Eatons Octr 4th 1780In consequence of your Excellency’s orders to Genl Huger I marched from Colo. Hawkins’s yesterday, with all the men from the 1st & 3rd regiment of Dragoons & Nelsons corps that were deemed fit for service, consisting of 82 privates 6 Serjeants & two trumpeters. We expect to be in Hillsborough on Friday. I have sent forward Corporal Graves to provide forage against our arrival, and ordered him to wait on your excellency for an order on the Quarter Master to procure 100 Setts of Horse shoes well knowing that it will be impracticable to march thro’ the back parts of this State without them most of our horse being at present unshod. I have the honor to be your excellency’s Obedt ServantW. Washington